EQUAL ENERGY LTD. MANAGEMENTS’ REPORT Management’s Responsibility on Financial Statements In management’s opinion, the accompanying consolidated financial statements of Equal Energy Ltd. (the ‘‘Company’’) have been prepared within reasonable limits of materiality and in accordance with Canadian generally accepted accounting principles. Since a precise determination of many assets and liabilities is dependent on future events, the preparation of financial statements necessarily involves the use of estimates and approximations. These have been made using careful judgment and with all information available up to March 22, 2011. Management is responsible for all information in the annual report and for the consistency, therewith, of all other financial and operating data presented in this report. To meet its responsibility for reliable and accurate financial statements, management has established and monitors systems of internal control which are designed to provide reasonable assurance that financial information is relevant, reliable and accurate, and that assets are safeguarded and transactions are executed in accordance with management’s authorization. The consolidated financial statements have been examined by KPMG LLP, independent auditors of the Company. Their responsibility is to express a professional opinion on the fair presentation of the consolidated financial statements in accordance with Canadian generally accepted accounting principles. The Independent Auditors’ Report of Registered Public Accounting Firm outlines the scope of their examination and sets forth their opinion. The Audit Committee, consisting exclusively of independent directors, has reviewed these statements with management and the independent auditors and has recommended their approval to the Board of Directors. The Board of Directors has approved the consolidated financial statements of the Company. Signed “Don Klapko”Signed “Wendell Chapman” President and Chief Executive OfficerSenior Vice President, Finance and Chief Financial Officer Calgary, Alberta March 22, 2011 EQUAL ENERGY LTD. INDEPENDENT AUDITORS’ REPORT OF REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders and Board of Directors of Equal Energy Ltd. We have audited the accompanying consolidated financial statements of Equal Energy Ltd. (“the Company”), which comprise the consolidated balance sheets as at December 31, 2010 and 2009, the consolidated statements of loss and comprehensive loss, and cash flow for years then ended, and notes, comprising a summary of significant accounting policies and other explanatory information. Management’s Responsibility for the Consolidated Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with Canadian generally accepted accounting principles, and for such internal control as management determines is necessary to enable the preparation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditors’ Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on our judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, we consider internal control relevant to the entity’s preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained in our audits is sufficient and appropriate to provide a basis for our audit opinions. Opinion In our opinion, the consolidated financial statements present fairly, in all material respects, the financial position of the Company as at December 31, 2010 and 2009 and the results of their operations and their cash flows for the years then ended in accordance with Canadian generally accepted accounting principles. Signed “KPMG LLP” Chartered Accountants Calgary, Canada March 22, 2011 EQUAL ENERGY LTD. CONSOLIDATED BALANCE SHEETS As at December 31 (in thousands of Canadian dollars) Assets Current assets Cash and cash equivalents Accounts receivable (notes 4 and 12) Prepaid expenses, deposits and other Current portion of long-term receivables (note 4) - Commodity contracts (note 12) 81 Future income tax asset (note 9) - Long-term receivable (note 4) - Property, plant and equipment (note 5) Liabilities Current liabilities Accounts payable and accrued liabilities Due to JV Participant (note 4) - Deferred revenues (note 4) - Commodity contracts (note 12) Future income tax liability (note 9) - 69 Long-term debt (note 6) Convertible debentures (note 7) Asset retirement obligations (note 8) Future income tax liability (note 9) Shareholders’ equity (notes 1 and 10) Common shares - Unitholders’ capital - Equity component of convertible debentures (note 7) Contributed surplus Accumulated other comprehensive loss (note 11) ) ) Deficit (note 1) Commitments and contingencies (notes 14 and 15) Subsequent events (note 19) See accompanying notes to the consolidated financial statements. Approved on behalf of the Board: Signed “Peter Carpenter”Signed “Victor Dusik” DirectorDirector EQUAL ENERGY LTD. CONSOLIDATED STATEMENTS OF LOSS AND COMPREHENSIVE LOSS For the year ended December 31 (in thousands of Canadian dollars except per share amounts) Revenues Oil and natural gas Realized gain on commodity contracts (note 12) Unrealized gain/(loss) on commodity contracts (note 12) Royalties Expenses Production Transportation General and administrative Recovery of receivables - Interest expense (note 13) Share-based compensation expense (note 10) Depletion, depreciation and accretion (notes 5 and 8) Foreign exchange (gain) loss 148,593 Loss before income taxes (58,876) Income taxes (note 9) Current - Future taxes reduction Loss Other comprehensive loss Foreign currency translation adjustment (note 11) Comprehensive loss Loss per share (note 10) – Basic and diluted (1.40) CONSOLIDATED STATEMENTS OF DEFICIT (in thousands of Canadian dollars) Deficit, beginning of year Reduction of deficit on Arrangement (note 1) - Loss Deficit, end of year See accompanying notes to the consolidated financial statements. EQUAL ENERGY LTD. CONSOLIDATED STATEMENTS OF CASH FLOWS For the year ended December 31 (in thousands of Canadian dollars) Cash provided by (used in): Operating Loss ) ) Depletion, depreciation and accretion (notes 5 and 8) Future taxes (reduction) (note 9) ) ) Unrealized commodity contracts loss (note 12) Foreign exchange loss Share-based compensation (note 10) Non-cash interest expense on convertible debentures Cash paid on asset retirement obligations (note 8) ) ) Changes in non-cash working capital items (note 16) ) Financing Repayment of long-term debt (note 6) ) ) Redemption of convertible debentures ) ) Issue of shares, net of issuance costs (note 10) - ) ) Investing Property, plant and equipment additions ) ) Capital expenditure to be recovered (note 4) - ) Repayment of long-term receivable (note 4) Proceeds on disposal of property, plant andequipment - Changes in non-cash working capital items (note 16) Foreign exchange on financial balances ) ) Change in cash and cash equivalents ) Cash and cash equivalents, beginning of year Cash and cash equivalents, end of year See accompanying notes to the consolidated financial statements. EQUAL ENERGY LTD. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1. Structure of the business The principal undertakings of Equal Energy Ltd. (“Equal” or the “Company”) is to carry on the business of acquiring, developing and holding interests in petroleum and natural gas properties and assets related thereto. On May 31, 2010, Equal completed its previously announced arrangement to convert from an income trust to a corporation through a business combination pursuant to an arrangement under the Business Corporations Act (Alberta) and related transactions (the “Arrangement”).Unitholders of Enterra Energy Trust (“Enterra” or the “Trust”) received one Equal common share for every three trust units held.Enterra’s Board of Directors and management team continued as Equal’s Board of Directors and management team.Immediately subsequent to the Arrangement, former Enterra unitholders held 100 percent of the equity in Equal and Equal effected an internal reorganization whereby, among other things, the Trust was dissolved and the Company received all of the assets and assumed all of the liabilities of the Trust. The outstanding convertible debentures of the Trust were assumed by Equal as a result of the Arrangement and are convertible into common shares of the Company, rather than trust units of the Trust, at a conversion price of $27.75 per share for the 8% convertible debentures and $20.40 for the 8.25% convertible debentures. In connection with the Arrangement, Equal assumed all of the obligations of the Trust in respect of outstanding equity incentive rights.The Arrangement did not result in the acceleration of vesting of any outstanding equity incentive rights.Upon exercise of any outstanding trust unit option, restricted unit and performance unit, the holders will receive one-third of one Equal share for each pre-consolidation trust unit they would have otherwise been entitled to receive in accordance with the Trust Unit Option Plan and the Restricted Unit and Performance Unit Plan.Option exercise prices were increased by three times to reflect the unit consolidation which took place at the time of the Arrangement. Pursuant to the Arrangement, shareholders’ capital was reduced by the amount of the deficit of the Trust on May 31, 2010 of $453.9 million. The Arrangement has been accounted for on a continuity of interest basis and accordingly, the consolidated financial statements for periods prior to the effective date of the Arrangement reflect the financial position, results of operations and cash flows as if the Company had always carried on the business formerly carried on by the Trust.Information herein with respect to Equal includes information in respect of the Trust prior to completion of the Arrangement to the extent applicable unless the context otherwise requires. 2. Significant accounting policies Management has prepared the consolidated financial statements in accordance with Canadian generally accepted accounting principles (“GAAP”).The following significant accounting policies are presented to assist the reader in evaluating these consolidated financial statements, and together with the following notes, should be considered an integral part of the consolidated financial statements. (a) Basis of accounting Substantially all exploration, development and production activities related to the oil and gas business are conducted jointly with others and the accounts reflect only Equal’s interest therein. (a) Cash and cash equivalents Cash and cash equivalents consists of cash on hand and balances invested in short-term securities with original maturities less than 90 days at the date of acquisition. (b) Revenue recognition Revenue associated with the sale of crude oil, natural gas and natural gas liquids is recognized when title passes from Equal to its customers based on contracts which establish the price of products sold and when collection is reasonably assured. (c) Petroleum and natural gas properties Equal follows the “full cost” method of accounting for petroleum and natural gas properties.All costs related to the exploration for and the development of oil and gas reserves are capitalized into one of two cost centers, Canada or the United States.Costs capitalized include land acquisition costs, geological and geophysical expenditures, lease rentals on undeveloped properties and costs of drilling productive and non-productive wells and production equipment. General and administrative costs are capitalized if they are directly related to development or exploration projects. Proceeds from the disposal of oil and natural gas properties are applied as a reduction of cost without recognition of a gain or loss except where such disposals would result in a 20% change in the depletion rate. Repair and maintenance costs are expensed as incurred. (d) Impairment test Equal places a limit on the carrying value of property and equipment referred to as the ceiling test.The ceiling test is conducted separately for each cost center, Canada and the United States.The carrying value is assessed to be recoverable when the sum of the undiscounted cash flows expected from the production of proved reserves, the lower of cost and market of unproved properties and the cost of major development projects exceeds the carrying value of the cost center.When the carrying value is not assessed to be recoverable, an impairment loss is recognized to the extent that the carrying value of petroleum and natural gas properties exceeds the sum of the discounted cash flows expected from the production of proved and probable reserves, the lower of cost and market of unproved properties and the cost of major development projects.The cash flows are estimated using expected future product prices and costs and are discounted using a risk-free interest rate. (f)Use of estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, and the disclosure of contingent assets and liabilities at the dates of the financial statements and the reported amounts of revenue and expenses during the reporting periods. The amounts recorded for depletion, depreciation and the asset retirement obligation are based on estimates.The ceiling test calculation is based on estimates of reserves, oil and natural gas prices, future costs and other relevant assumptions.By their nature, these estimates are subject to measurement uncertainty and may impact the consolidated financial statements of future periods. The amounts recorded for financial derivatives are based on estimates of the price for oil and natural gas in future periods.These estimates are subject to fluctuations in market prices and will impact the consolidated financial statements of future periods. (g)Depletion and depreciation The provision for depletion of petroleum and natural gas properties is calculated, by cost center, using the unit-of-production method based on the Equal’s share of estimated proved reserves before royalties.Natural gas reserves and production are converted to equivalent units of crude oil using their approximate relative energy content. Office furniture and equipment is depreciated on a 20% declining balance basis. (h)Asset retirement obligations Equal initially recognizes a liability for the estimated fair value of the future retirement obligations associated with property and equipment.The fair value of the estimated asset retirement obligations is recorded as a liability with a corresponding increase in the carrying amount of the related asset.The capitalized amount is depleted on the unit-of-production method based on proved reserves.Equal estimates the liability based on the estimated costs to abandon and reclaim its net ownership interest in all wells and facilities and the estimated timing of the costs to be incurred in future periods.This estimate is evaluated on a periodic basis and any adjustment to the estimate is prospectively applied.As time passes, the change in net present value of the future retirement obligation is expensed through accretion.Retirement obligations settled during the period reduce the future retirement liability. (i)Income taxes Equal follows the asset and liability method of accounting for income taxes.Under this method, income tax liabilities and assets are recognized based on the differences between the amounts reported in the financial statements and their respective tax bases, using enacted or substantively enacted income tax rates.The effect of a change in income tax rates on future income tax liabilities and assets is recognized in income in the period that the change occurs.Future tax assets are recognized to the extent they are more likely than not to be realized. (j)Financial instruments •Equal has policies and procedures in place with respect to the required documentation and approvals for the use of derivative financial instruments and their use is limited to mitigating market price risk associated with expected cash flows. • •Financial instruments are measured at fair value on the balance sheet upon initial recognition of the instrument.Measurement in subsequent years depends on whether the financial instrument has been classified in one of the following categories: held-for-trading, available-for-sale, held-to-maturity, loans and receivables, or other financial liabilities. • •Subsequent measurement and changes in fair value will depend on initial classification, as follows: held-for-tradingfinancial assets are measured at fair value and changes in fair value are recognized in net income; available-for-sale financial instruments are measured at fair value with changes in fair value recorded in Other Comprehensive Income (“OCI”) until the instrument or a portion thereof is derecognized or impaired at which time the amounts would be recorded in net income; and held to maturity financial assets, loans and receivables and other financial liabilities are measured at amortized cost.Equal currently has no held to maturity or available-for-sale financial assets. • •Cash and cash equivalents are designated as held-for-trading and are measured at cost, which approximates fair value due to the short-term nature of these instruments.Accounts receivable are designated as loans and receivables.Accounts payable and accrued liabilities, the liability component of convertible debentures and long-term debt are designated as other financial liabilities.All commodity contract assets and liabilities are derivative financial instruments designated as held-for-trading. (k)Share compensation plans •Equal has multiple share based compensation plans, which are described in Note 10.Compensation expense associated with each share based compensation plan is recognized in earnings over the vesting period of the plan with a corresponding increase in contributed surplus.Any consideration received upon the exercise of the share based compensation together with the amount of non-cash compensation expense recognized in contributed surplus is recorded as an increase in shareholders’ capital.Compensation expense is based on the estimated fair value of the share based compensation at the date of grant. • (l)Foreign currency transactions Transactions completed in foreign currencies are reflected in Canadian dollars at the foreign currency exchange rates prevailing at the time of the transactions.Monetary assets and liabilities denominated in foreign currencies are reflected in the financial statements at the Canadian equivalent at the rate of exchange prevailing at the balance sheet date.Gains and losses are included in earnings. The U.S. subsidiaries of Equal are considered to be "self sustaining operations" and have a U.S. dollar functional currency.As a result, the revenues and expenses are translated to Canadian dollars using average exchange rates for the period.Assets and liabilities are translated at the period-end exchange rate.Gains or losses resulting from the translation are included in accumulated other comprehensive income (loss) in shareholders’ equity. (m)Per shareamounts Per share amounts are calculated using the weighted average number of shares outstanding.Equal follows the treasury stock method to determine dilutive effect of options, warrants and other dilutive instruments.Under the treasury stock method, only “in-the-money” dilutive instruments impact the diluted calculations.Convertible debentures are included in the calculation of diluted income per share based on the number of shares that would be issued on conversion of the convertible debentures at the end of the year and an add-back of the associated interest expense for the year as long as the conversion results in dilution to Equal shareholders. (n)Environmental liabilities Equal records liabilities on an undiscounted basis for environmental remediation efforts that are likely to occur and where the cost can be reasonably estimated.The estimates, including legal costs, are based on available information using existing technology and enacted laws and regulations.The estimates are subject to revision in future periods based on actual costs incurred or new circumstances.Any amounts expected to be recovered from others, including insurance coverage, are recorded as an asset separate from the associated liability. (o)Comparative figures • Certain comparative figures have been reclassified to conform with the presentation adopted in the current year. 3. New accounting standards In October 2009, the Accounting Standards Board issued a third and final International Financial Reporting Standards (“IFRS”) Omnibus Exposure Draft confirming that publicly accountable enterprises will be required to apply IFRS, in full and without modification, for all financial periods beginning January 1, 2011.The transition to IFRS at January 1, 2011 requires the restatement, for comparative purposes, of amounts reported by Equal for the year ended December 31, 2010, including the opening balance sheet as at January 1, 2010. 4. JV Participant In 2006 Equal entered into a farm-out agreement with Petroflow Energy Ltd. and its subsidiaries (“JV Participant”), a public oil and gas company, to fund the drilling and completion costs of the undeveloped lands in Oklahoma.Per the agreement, JV Participant paid 100% of the drilling and completion costs to earn 70% of Equal’s interest in each well.Equal was required to build the infrastructure to support these wells, such as pipelines and salt water disposal wells.The infrastructure costs incurred by Equal were recoverable from JV Participant over three years with interest charged at a rate of 12% per annum.Infrastructure costs incurred by Equal were accounted for as a finance lease; therefore, the capital costs incurred were not included in property, plant and equipment but were recorded as current and long-term receivables.The interest income on the long-term receivable was recorded as a reduction in interest expense. In December 2009 Equal delivered a notice of termination for non-performance under the terms of the farm-out agreement with JV Participant.JV Participant was required to maintain a certain pace of drilling to continue its right to drill on lands owned by Equal but ceased drilling in February 2009 and had not indicated that it will be able to continue drilling with any certainty.Final notice of termination of the farm-out agreement was delivered in January 2010. In April 2010, a notice of default was sent to JV Participant which accelerated the capital recovery amortization payments such that the entire receivable amount is due and payable. In May 2010, JV Participant filed for bankruptcy protection under Chapter 11 of the United States Bankruptcy Code; at which time, the Company stopped recording interest income on the long-term receivable. In January 2011, Equal and JV Participant agreed that the farm-out agreement was terminated prior to JV Participant filing for bankruptcy protection under Chapter 11 of the United States Bankruptcy Code.The termination of the farm-out agreement allows Equal to pursue drilling in the Hunton resource play which was previously restricted by a bankruptcy court.In March 2011, the bankruptcy court concluded that Equal retains ownership and control of the salt water disposal infrastructure and that Equal has the right to charge JV Participant for all salt water processed from the inception of each facility.Equal is also required to reimburse JV Participant for certain amounts received as fees for access to the facilities.On March 18, 2011, Equal and JV Participant agreed to a 30 day stay of proceedings on the bankruptcy court’s conclusion. As a result of the bankruptcy court ruling, property, plant and equipment was increased by $30.3 million which was offset by the eliminations of the long-term receivable of $12.5 million and joint interest billing receivable from JV Participant of $5.9 million and the recognition of deferred revenues of $1.9 million and a payable of $10.0 million due to JV Participant. 5.Property, plant and equipment (in thousands of Canadian dollars) December 31, 2010 December 31, 2009 Petroleum and natural gas properties, including production and processing equipment Accumulated depletion and depreciation ) ) Net book value For the Canadian operations, at December 31, 2010, costs of undeveloped land and seismic of $19.0 million (December 31, 2009 - $9.8 million) were excluded from and $28.5 million (December 31, 2009 - $1.8 million) of future development costs were added for purposes of the calculation of depletion expense.For the U.S. operations, at December 31, 2010, costs of undeveloped land of $12.8 million (December 31, 2009 – $10.3 million) were excluded from and $38.9 million (December 31, 2009 - $67.6 million) of future development costs were added for purposes of the calculation of depletion expense. Depletion and depreciation expense related to the Canadian and the U.S. cost centers in 2010 were $45.4 million and $28.3 million respectively (2009 – $49.8 million and $35.3 million, respectively). During 2010, $1.8 million of general and administrative expenses (2009 – $1.6 million) and $0.4 million (2009 – $0.3 million) of share-based compensation were capitalized and included in the cost of the petroleum and natural gas properties. The following table summarizes the benchmark prices used in the ceiling test calculation. The petroleum and natural gas prices are based on the December 31, 2010 commodity price forecast of Equal’s independent reserve engineers. Year WTI Oil ($U.S./bbl) Edmonton Light Crude Oil ($Cdn/bbl) AECO Gas ($Cdn/MMbtu) Henry Hub ($U.S./MMbtu) Foreign Exchange Rate (US$/CAD) Escalate Thereafter Average 2% per year Average 2% per year Average 2% per year Average 2% per year Equal completed ceiling test calculations for the Canadian and U.S. cost centers at December 31, 2010 and 2009 to assess the recoverability of costs recorded in respect of the petroleum and natural gas properties.The ceiling test calculations did not result in an impairment of the Canadian or U.S. cost centers. 6.Long-term debt (in thousands of Canadian dollars) December 31, 2010 December 31, 2009 Long-term debt On June 25, 2010, the Company’s Bank Syndicate completed a review of the borrowing base which took into account the divesture on July 7, 2010 and increased the borrowing base to $125.0 million from $110.0 million.The borrowing base is comprised of a $105.0 million revolving credit facility and a $20.0 million operating credit facility.The next scheduled review of the borrowing base is anticipated to be completed in June 2011.Changes to the amount of credit available may be made after these reviews are completed.The revolving and operating credit facilities are secured with a first priority charge over the assets of Equal.The maturity date of the revolving and operating credit facilities is June 24, 2011 and should the lenders decide not to renew the facility, the debt must be repaid by June 24, 2012. Interest rates and standby fees for the credit facilities are set quarterly according to a grid based on the ratio of bank debt to cash flow with the interest rates based on Canadian dollar BA (“Bankers Acceptance”) or U.S. dollar LIBOR rate plus 2.5% to 4.5% depending on the ratio of bank debt to cash flow.For any unused balance of the credit facility, between 0.625% to 1.125% is charged as a standby fee which is recorded in interest expense.As at December 31, 2010, the marginal interest rate and standby fee were 2.75% and 0.6875%, respectively. As at December 31, 2010 all borrowings under the facilities were denominated in U.S dollars and interest was being accrued at a rate of 3.01% per annum (December 31, 2009 – all borrowings in Canadian dollars).At December 31, 2010, letters of credit totaling $0.5 million reduced the amount that can be drawn under the operating credit facility. Equal is required to maintain several financial and non-financial covenants.The primary financial covenant is an interest coverage ratio of 3.0:1.0 as calculated pursuant to the terms of the credit agreement.For the year ended December 31, 2010, the interest coverage ratio was 4.90 (2009 – 4.89).Equal is in compliance with the terms and covenants of the credit facilities as at December 31, 2010. 7.Convertible debentures (in thousands of Canadian dollars) 8% Series 8.25% Series Total Equity Component Balance, December 31, 2008 Accretion - Converted - ) ) ) Redeemed ) ) ) (4 ) Balance, December 31, 2009 Accretion - Redeemed ) - ) (2 ) Balance at December 31, 2010 The 8% and 8.25% convertible debentures mature on December 31, 2011 and June 30, 2012, respectively. The 8% and 8.25% convertible debentures are convertible at the option of the holder into common shares at any time prior to the maturity date at the conversion price of $27.75 and $20.40, respectively, per common share. At the option of Equal, the repayment of the principal portion of the convertible debentures may be settled in common shares.The number of common shares issued upon redemption by Equal will be calculated by dividing the principal by 95% of the weighted average trading price of common shares.The 8% convertible debentures and the 8.25% convertible debentures were not redeemable on or before December31, 2009 and June 30, 2010, respectively.On or after January1, 2010 and July 1, 2010, respectively, and prior to maturity, the debentures may be redeemed in whole or in part from time to time at the Company’s option on not more than 60 days and not less than 30 days notice, at a redemption price of $1,050 per convertible debenture after December31, 2009 and June 30, 2010, respectively, on or before December31, 2010 and June 30, 2011, respectively, at a redemption price of $1,050 per convertible debenture and on or after January1, 2011 and July 1, 2011, respectively, and prior to maturity at a redemption price of $1,025 per convertible debenture, in each case, plus accrued and unpaid interest thereon, if any. At December 31, 2010, the Company had $80.1 million in face value of 8% convertible debentures (2009 – $80.2 million) outstanding with an estimated fair value of $82.1 million (2009 - $77.0 million) and $39.6 million in face value of 8.25% convertible debentures (2009 – $39.6 million) outstanding with an estimated fair value of $40.4 million (2009 – $37.8 million). During 2010, Equal made the necessary filings, and received the necessary approvals, to make a normal course issuer bid for its 8.25% convertible debentures and its 8.00% convertible debentures.The normal course issuer bid is effective until August 5, 2011. The outstanding 8% convertible debentures were redeemed subsequent to December 31, 2010 (Note 19). 8.Asset retirement obligations The asset retirement obligations were estimated by management based on Equal’s working interests in its wells and facilities, estimated costs to remediate, reclaim and abandon the wells and facilities and the estimated timing of the costs to be incurred.At December 31, 2010, the asset retirement obligation is estimated to be $21.2 million (December 31, 2009 – $21.1 million), based on a total future liability of $39.3 million (December 31, 2009 - $38.5 million).These obligations will be settled at the end of the useful lives of the underlying assets, which currently averages six years, but extends up to 20 years into the future. This amount has been calculated using an inflation rate of 2.0% and discounted using a credit-adjusted interest rate of 8.0% to 10.0%. The following table reconciles the asset retirement obligations: (in thousands of Canadian dollars) December 31, 2010 December 31, 2009 Balance, beginning of year Additions 51 Accretion expense Acquisitions 24 Dispositions ) - Costs incurred ) ) Foreign exchange ) ) Balance, end of year 9. Income taxes The income tax provision differs from the amount of tax expense calculated by applying federal and provincial statutory tax rates to the loss before taxes as follows: (in thousands of Canadian dollars) Loss before income taxes ) ) Combined Canadian federal and provincial income tax rate % % Computed income tax expense (reduction) ) ) Increase (decrease) resulting from: Other non-deductible items Difference between U.S. and Canadian tax rates and foreign exchange Change in tax rates Capital tax - Other ) ) ) The components of the net future income tax liability at December 31 were as follows: (in thousands of Canadian dollars) Future income tax assets: Non-capital loss carry-forwards and other Asset retirement obligations Commodity contracts Financing charges Future income tax liabilities: Property, plant and equipment ) ) Commodity contracts ) ) Net future income tax liability ) ) Current portion of net future income tax asset (liability) ) Non-current net future income tax liability ) ) Non-capital loss carry-forwards amongst Canadian and U.S. subsidiaries, totaled $67.2 million (2009 – $85.3 million) and expire from 2014 to 2028. 10.Shareholders’ equity a.Trust units The following provides a continuity of the trust units from December 31, 2008 up to the Arrangement date on May 31, 2010: (in thousands of Canadian dollars except number ofshares) Number of Units Amount Balance at December 31, 2008 Issued under restricted unit plan Issued under performance unit plan Issued on property acquisition Issued on conversion of debentures Balance at December 31, 2009 Issued under restricted unit plan Balance at May 31, 2010 – prior to the Arrangement b. Common shares An unlimited number of common shares may be issued. Issued and outstanding common shares In connection with the Arrangement, the trust units were exchanged for common shares of Equal on a three for one basis and common shares was reduced by the deficit from the Trust as of May 31, 2010 of $453.9 million. The following provides a continuity of share capital from the Arrangement date on May 31, 2010 through December 31, 2010: (in thousands of Canadian dollars except number of shares) Number of Shares Amount Conversion – Effected through Plan of Arrangement Reduction in common shares for deficit - ) Issued under restricted share plan Issued under equity offering(net of issue costs/tax) Balance at December 31, 2010 Immediately prior to the Arrangement, 65,708,026 trust units were issued and outstanding.These trust units were exchange for 21,902,530 common shares. Contributed surplus (in thousands of Canadian dollars) Balance at December 31, 2008 Unit option based compensation Restricted and performance unit compensation Transfer to trust units on restricted and performance unit exercises ) Balance at December 31, 2009 Share option based compensation Restricted and performance share compensation Transfer to shares on restricted share exercises ) Balance at December 31, 2010 Share options In connection with the Arrangement, Equal assumed all of the obligations of the Trust in respect of outstanding equity incentive rights.The Arrangement did not result in the acceleration of vesting of any outstanding equity incentive rights.Upon exercise of outstanding trust unit options, holders will receive one-third of one Equal share for each pre-consolidation trust unit they would have otherwise been entitled to receive in accordance with the Trust Unit Option Plan.Option exercise prices were increased by three times to reflect the unit consolidation which took place at the time of the Arrangement. Upon approval of the Arrangement, Equal has a Share Option Plan where the Company may grant share options to its directors, officers and employees.Each share option permits the holder to purchase one share at the stated exercise price.All options vest over a 1 to 3 year period and have a term of 4 to 5 years.The exercise price is equal to the market price at the time of the grant.The forfeiture rate is estimated to be 16%. The following options have been granted: (in Canadian dollars, except for number of options) Number of options(1) Weighted-average exercise price (1) Options outstanding at December 31, 2008 $ Options forfeited ) Options outstanding at December 31, 2009 $ Options granted Options forfeited ) Options outstanding at December 31, 2010 $ Options exercisable at December 31, 2010 $ (1)Restated to reflect the three for one exchange of trust units for common shares. (in Canadian dollars, except for number of options) Exercise price range (1) Number of options Weighted average exercise price Weighted average remaining contract life in years Number of options exercisable Weighted average price of exercisable options $
